DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:

(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-11, drawn to an electronic expansion valve.
Group II, claim(s) 12-14, drawn to an assembly method for an electronic expansion valve.
Group III, claim(s) 16-19, 22, 24-25, 29, drawn to an electronic expansion valve.
Group IV, claim(s) 30-32, drawn to an assembly method for an electronic expansion valve.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species A – species described in paragraphs [00165]-[00216];

Species C – species described in paragraphs [00266]-[00311];
Species D – species described in paragraphs [00312]-[00350];
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
Groups I-IV and Species A-D lack unity of invention because even though the inventions of these groups require the technical feature of:
An electronic expansion valve, comprising: a valve body component having a valve chamber; a rotor component arranged in the valve chamber; a screw rod component configured to be driven by the rotor component to move in an axial direction of the valve body component, wherein the screw rod component comprises a first support portion; a movable connecting component comprising a second support portion and a first suspension portion; a valve needle component configured to adjust an opening degree of the electronic expansion valve by moving away from or toward a valve port portion, wherein the valve needle component comprises a second suspension portion; and an elastic member arranged outside the movable connecting component, wherein one end of the elastic member is configured to abut against the movable connecting component, and another end of the elastic member is configured to abut against the 
this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Xu (US 2014/0103235) in view of Watari (JP6053543B2).
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
Xu teaches an electronic expansion valve (paragraph 0060), comprising: 
a valve body component (see Fig. 2) having a valve chamber (see cavity noted in paragraph 0061); 
a rotor component (see motor 5, paragraph 0060) arranged in the valve chamber; 
a screw rod component (61, paragraph 0060) configured to be driven by the rotor component to move in an axial direction of the valve body component (see paragraph 0060), wherein the screw rod component comprises a first support portion (see Fig. 4); 

a valve needle component  (2, paragraph 0061)configured to adjust an opening degree of the electronic expansion valve (paragraph 0061) by moving away from or toward a valve port portion (121, paragraph 0061), wherein the valve needle component comprises a second suspension portion (see Fig. 4); and 
wherein the first support portion is configured to suspendingly support the first suspension portion, and the second support portion is configured to suspendingly support the second suspension portion (see Fig. 4, the entirety of the body of the valve supports itself).
Xu does not teach:
an elastic member arranged outside the movable connecting component, wherein one end of the elastic member is configured to abut against the movable connecting component, and another end of the elastic member is configured to abut against the valve needle component; and 
during a time period from when the valve needle component closes the valve port portion to when the screw rod component moves in a valve closing direction by a predetermined displacement 7367275.1amount, no elastic force for pushing the valve needle component toward the valve port portion is generated by the elastic member; and 
in a case that a displacement amount of the screw rod component moving in the valve closing direction from a state that the valve needle component closes the valve port portion is greater than the predetermined displacement amount, an elastic force for pushing the valve needle component toward the valve port portion is generated by the elastic member.
Watari teaches an expansion (Title) which features an movable component (Watari, 44, Fig. 1) which abuts against an actuating bar ((Watari, 60, Fig. 1), with an elastic member 
Through the combination of references Xu as modified teaches during a time period from when the valve needle component closes the valve port portion to when the screw rod component moves in a valve closing direction by a predetermined displacement 7367275.1amount, no elastic force for pushing the valve needle component toward the valve port portion is generated by the elastic member (if the valve is closed the force of the spring is zeroed out by the closure of the valve); and in a case that a displacement amount of the screw rod component moving in the valve closing direction from a state that the valve needle component closes the valve port portion is greater than the predetermined displacement amount, an elastic force for pushing the valve needle component toward the valve port portion is generated by the elastic member (Xu as modified teaches the claim as the claim is drawn to the intended use of the elastic spring, as providing force for moving the valve needle is use of the elastic member).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NAEL N BABAA/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763